PER CURIAM.
This is the second appearance of this case before this Court. In Davis v. State, 356 So.2d 1252 (Fla. 4th DCA 1978), the facts were stated. The conviction on Count I for attempted trespass on a conveyance is now before us for review. In view of this Court’s more recent pronouncements on the issues raised under the Count I conviction in the case of In the Interest of M. E., 357 So.2d 1052 (Fla. 4th DCA 1978), we find no error in the Count I conviction and judgment and sentence below are therefore affirmed.
AFFIRMED.
ANSTEAD, DAUKSCH and BERANEK, JJ., concur.